139 F.3d 903
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Benedict CALDERO, Plaintiff-Appellant,v.CIRCUS CIRCUS CASINOS, INC., dba Circus Circus Hotel &Casino, Las Vegas;  Culinary Workers Union LocalNo. 226, Defendants-Appellees.
No. 97-15494.D.C. No. CV-96-00233-PMP/RJJ.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 9, 1998.Decided Feb. 19, 1998.

Appeal from the United States District Court for the District of Nevada Philip M. Pro, District Judge, Presiding.
Before GOODWIN, KOZINSKI and THOMPSON, Circuit Judges.


1
MEMORANDUM*


2
The union's decision not to watch the videotape was a matter of judgment, and the union did not otherwise breach its duty of fair representation.  See Peterson v. Kennedy, 771 F.2d 1244, 1254-55 (9th Cir.1985).  Caldero therefore cannot bring a suit directly against the hotel.  See Vaca v. Sipes, 386 U.S. 171, 186, 87 S.Ct. 903, 17 L.Ed.2d 842 (1967).  AFFIRMED.


3
The union's motion for sanctions under Fed.  R.App. P. 38 is DENIED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3